Citation Nr: 1758772	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for a uterus disability, status post-total abdominal hysterectomy.

2.  Entitlement to an initial rating higher than 30 percent for a left knee disability.

3.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

4.  Entitlement to service connection for right shoulder disability.

5.  Entitlement to service connection for left shoulder disability.

6.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1979 and from July 1980 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2013 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  In a January 2017 letter, she was notified her hearing had been scheduled for February 2017.  She did not appear at the hearing and has not provided good cause for her failure to do so or requested the hearing be rescheduled.  Thus, her hearing request is deemed withdrawn.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

The issues of entitlement to increased initial ratings for left and right knee disabilities, and entitlement to service connection for a lower back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 1994 rating decision denied the Veteran's claim of entitlement to service connection for a lower back disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the August 1994 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran is in receipt of the maximum schedular rating for removal of her uterus; she has two painful scars attributable to her January 1994 total abdominal hysterectomy.

4.  The Veteran's bilateral shoulder disability was not present in service or until many years thereafter, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lower back disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).

2.  The criteria for a rating higher than 30 percent for a uterus disability, status post-total abdominal hysterectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.116, Diagnostic Code (DC) 7618 (2017).

3.  The criteria for a separate 10 percent rating for two painful scars attributable to the Veteran's January 1994 total abdominal hysterectomy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.118, DC 7804 (2017). 

4.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 3.156 (b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156 (a) (2017). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).   For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 1994 rating decision, the RO denied the Veteran's claim for service connection for low back disability on the basis that there was no evidence of post-service complaints related to back pain.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  In July 2011, the Veteran initiated a claim to reopen her previously denied claim.

The evidence of record in August 1994 consisted of the Veteran's claim, her service treatment records (STRs), post-service VA treatment records, and a July 1994 VA examination report.  The evidence received subsequent to the August 1994 decision includes additional VA outpatient treatment records, including a November 2011 emergency room treatment note showing the Veteran reported chronic lower back pain for at least the past several years.
 
This evidence is not cumulative or redundant of the evidence that was before VA in March 1995, and when presumed credible, it relates to unestablished facts necessary to substantiate the claim, particularly with regard to the date of onset of her low back symptoms.  Based on the foregoing, the Board finds that reopening of the Veteran's claim for service connection for a lower back disability is warranted.

General Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2017).


Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Increased rating for a uterus disability

The record shows the Veteran underwent a total abdominal hysterectomy to remove her uterus in January 1994, due to the presence of fibroids.

As such, the Veteran's disability is rated under 38 C.F.R. § 4.116, DC 7618, which is applicable to removal of the uterus.  Under DC 7618, a 100 percent rating is warranted for three months following removal of the uterus.  A 30 percent rating is warranted thereafter.

Service connection was originally granted in an August 1994 rating decision, and a 100 percent rating was assigned for the three-month period following the January 1994 hysterectomy.  A 30 percent rating was assigned beginning May 1, 1994.

In July 2011, the Veteran filed the present claim for an increased rating.  She was afforded a VA examination in December 2012.  The examiner noted the Veteran's January 1994 total abdominal hysterectomy, and noted she also had had a partial removal of the left ovary.  The examiner further noted the Veteran had two painful scars on the abdomen related to the January 1994 procedure.

Upon a review of the foregoing, the Board notes the Veteran is in receipt of the maximum available rating under DC 7618.  The Board also notes while the Veteran may have undergone a partial removal of the left ovary, the evidence does not show total removal of one or both ovaries, or complete atrophy of both ovaries, and as such, the Veteran is not entitled to compensable ratings under 38 C.F.R. § 4.116, DCs 7617, 7619, or 7620.

However, the Board observes the December 2012 examiner noted the presence of two painful scars attributable to the Veteran's January 1994 hysterectomy.  Under 38 C.F.R. § 4.118, DC 7804, this finding warrants a separate 10 percent rating throughout the period of the claim.

The Board briefly notes it has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has not asserted at any time that her uterus disability, status post-total abdominal hysterectomy, prevents her from obtaining employment.  As such, the Board finds the issue of entitlement to TDIU has not been raised.

Service connection for a bilateral shoulder disability

The Veteran filed a claim for service connection for a bilateral shoulder disability in July 2011.  A review of her STRs reveals no complaints or treatment related to either shoulder.  The earliest medical evidence related to the Veteran's shoulders appears in post-service treatment notes dated in September 2014, in which complaints of bilateral shoulder pain were noted.

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is no medical evidence to indicate the Veteran's bilateral shoulder pain is in any way related to her active service.  The Veteran has provided no statements elaborating on her claim.  Under these circumstances, the Board finds the threshold for requiring VA to provide a medical examination has not been met.

After a careful review of the record, the Board has determined that the Veteran's claim must be denied.  In this regard, the Board again notes there is no evidence showing the Veteran complained of symptoms or received treatment related to her shoulders in service.  The presence of a shoulder condition was first indicated by her July 2011 claim, and the first medical evidence of shoulder pain appears in September 2014, almost 30 years after the Veteran's discharge.

Due to the passage of almost 30 years between discharge and the appearance of symptoms, and the lack of any medical or lay evidence establishing a link to service, the Board finds a preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.


ORDER

A rating higher than 30 percent for a uterus disability, status post-total abdominal hysterectomy, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for two painful abdominal scars related to the Veteran's service-connected uterus disability is granted throughout the period of the claim.

Service connection for right shoulder disability is denied.

Service connection for left shoulder disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

Increased initial ratings for left and right knee disabilities

The Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  

The Veteran was last afforded VA bilateral knee examinations in November 2017.  While the examiner performed both active and passive range of motion testing, there is no indication in the examination report that range of motion testing was conducted both with and without weight-bearing.

In addition, the Board notes the November 2017 examiner determined he could not assess the flare-ups of the bilateral knees described by the Veteran in terms of additional limitation of motion, since the examination was not being conducted immediately after repetitive use over time or during a flare-up.  In this regard, the Board notes that the Court has found that the mere lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination, which must be conducted in accordance with the Court's holdings in Correia and Sharp.

Service connection for low back disability

As discussed above, VA must provide a medical examination or obtain a medical opinion where the evidence of record "indicates" that a claimed disability or symptoms "may be" associated with an in-service event, disease or injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).

The Veteran has been diagnosed with multi-level degenerative disc disease of the lumbar spine.  A review of her STRs shows she complained of back pain for the previous two weeks in July 1982, and an assessment of muscle strain was provided.  In March 1983, she complained of lower back pain and was diagnosed with back ache and muscle spasm, and placed on light duty for one week.  In April 1983 she complained of lower back spasms, and on her August 1986 report of medical history prior to discharge, she indicated a history of recurrent back pain.  The Veteran has contended that her current lower back pain originated during service when she experienced a sharp pain while bending down to tie her boots and was unable to straighten herself.  Although the Veteran was afforded a VA examination in July 1994, the examiner did not provide any opinion regarding the etiology of the Veteran's lower back disability.  To date, no medical opinion has been obtained to address the Veteran's contentions.  Under these circumstances, the Board finds a remand is warranted for a VA examination and opinion pursuant to McLendon.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service back symptoms and the nature, extent and severity of her right knee and left knee disabilities, to include the impact of the knee conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Then, afford the Veteran a VA examination to determine the current severity of her bilateral knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should further discuss additional functional limitation of the bilateral knees with repeated movement over time and upon flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares. 

The examiner should also comment on the Veteran's competent report of having buckling and instability of her knees.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran a VA examination to determine the nature, onset and etiology of her low back disability.

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely that the Veteran's low back disability is related to or had its onset in service.

Please also opine as to whether it is at least as likely as not that the Veteran back disability was caused by the impact of her right knee and left knee disabilities.

Please opine as to whether the Veteran's back disability was aggravated (chronically worsened) by the impact of her right knee and left knee disabilities.

In providing his or her opinion, the examiner must address the Veteran's service treatment records showing she complained of back pain for the previous two weeks in July 1982, complained of lower back pain and spasms in March 1983 and April 1983, and indicated a history of recurrent back pain in August 1986.

The examiner must also address the Veteran's competent lay statements to the effect that her lower back pain has persisted since service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


